Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive. Applicant argues that the combined teachings of Elliott and Dixon fail to teach the invention as amended. However, Examiner respectfully disagrees in light of the updated rejections under Elliott and Dixon which do teach the invention as amended as further explained below.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 10, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 8, 10, 15, and 17-22 recite “wherein the concern extent is determined based on a quantity of multimedia contents with likes, a quantity of participating topics, durations of watching videos about the target event”. However, it is unclear what the “determination” of the “concern extent” is based on as there fails to be any sort of conjunction in this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130013683 to Elliott in view of US 20120323890 to Dixon et al. (“Dixon”).
Regarding claim 1, Elliott taught a method for pushing information, applied to a server (within a “sharing system”; paragraph 0051), comprising:

determining one or more associated author users of the event record set, wherein the one or more associated author users are considered as a participant and a witness of the target event, and are also considered as other users who describe the target event (“participants of a social event” which “generate digital content” which are considered to be “different sources” of “content” including “photos”, “videos”, “audio”, and “text”; paragraphs 0033 and 0061); detecting whether a newly added content uploaded by the one or more associated author users is related to the target event or not; updating the event record set by adding the newly added content into the event record set, merely in response to the newly added content being related to the target event (consider paragraph 0061 regarding the “aggregation” of “content” which can be “performed based on assigned contextual information”) (consider further paragraphs 0038 and 0050 wherein “contextual information” may be “file names”, “titles”, “brief descriptions”, “time”/”times”, “date”/”dates”, “tags”, “conditions”, “a location”, and “information related to recognized objects or individuals”) (consider further paragraph 0078, “the sharing system 104 obtains contextual information related to the received content…In another example, the sharing system 104 may generate or update such contextual information based on a member profile (e.g., content can be assigned with information related to the member profile of the user who uploaded the content)”) (consider further paragraphs 0083 regarding the “intelligent” “aggregation” of “content” “from one or more sources” including users from “some affiliated social media websites”).


Elliott may also be interpreted as not expressly teaching wherein said pushing the newly added content to the reader users following the event record set comprises in response to that the newly added content has a browsing permission, determining the reader user as a first reader user based on the browsing permission, wherein the browsing permission is configured to define the first reader user to access the newly added content; and pushing the newly added content to the first reader user.
Elliott may also be interpreted as not expressly teaching determining a concern extent of each non-following reader user to the target event; determining the reader user as a second reader user based on the concern extent, wherein the concern extent of the second reader user meets a preset condition, wherein the concern extent is determined based on a quantity of multimedia contents with likes, a quantity of participating topics, durations of watching videos about the target event; and pushing the newly added content to the second reader user.
However, in an analogous art relating content to event record sets (consider paragraph 0023, “Each Event can have unlimited "Supplemental Data" or Metadata elements attached to it, such as photos, videos, audio files, stories, autobiography chapters, and hyperlinks” and also paragraph 0065, “Each Event can have unlimited supplemental data attached to it (for example, a User can attach to the associated life Events every photo, video, document, audio file, story, autobiography chapter, hyperlink, or any other type of media he or she has)”)), Dixon taught that, when a reader user follows an event record set for a target event (“Event”; paragraph 0016), any newly added content is pushed to the reader user (consider paragraph 0025, “’Following’ is defined as a User selecting to track another Entity's Event or the Entity in general. Following is for such purposes as receiving updates, staying informed, information, interest, and viewing-only”) (consider further paragraphs 0078-0082 and 0084 regarding “notifications” including that 
Dixon further taught that wherein said pushing the newly added content to the reader users following the event record set comprises in response to that the newly added content has a browsing permission, determining the reader user as a first reader user based on the browsing permission, wherein the browsing permission is configured to define the first reader user to access the newly added content; and pushing the newly added content to the first reader user (consider paragraph 0053, “Each Event, metadata element, and supplemental data item can independently be designated as public, private, or shared with User-selected groups of people, as specified by the User who is entering or managing the Event or supplemental item”) (consider also paragraph 0075, “This Event-based networking system also allows Users who have prior relationships (such as family and extended family members) to collaborate on entering Events that are commonly remembered between them, as well as attaching the supplemental data of each person in the group (such as individuals' photos of joint family events). Groups of people 
Dixon further taught determining a concern extent of each non-following reader user to the target event; determining the reader user as a second reader user based on the concern extent, wherein the concern extent of the second reader user meets a preset condition, wherein the concern extent is determined based on a quantity of multimedia contents with likes, a quantity of participating topics, durations of watching videos about the target event; and pushing the newly added content to the second reader user. (consider paragraph 0074, “By utilizing Event-based networking, the system as described herein provides the opportunity for Users with similar or shared experiences and/or interests, to interact, connect, reconnect, collaborate, and socialize. Unlike systems that are User-centric (that is, people networks or social networking sites), an Event-based system as described herein allows people with one or more common experiences or interests who have not previously met (and who may have no friendships in common) to find each other and participate in a social, cooperative, or collaborative environment. For example, people all over the world, most of whom have never met each other, can remember when and where they were during particular historical events (or where they were when they heard about certain historical events). While those disparate people may have never met each other, they may 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Elliott to include the taught features of Dixon such that the modification includes every element as claimed. Given Elliott’s disclosure of creating event record sets and relating content to them, Dixon specifically taught that any reader user who is interested in the event record set and/or content related to such can be pushed the newly added content (paragraphs 0025, 0078-0082 and 0084). Given this specific advantage in Dixon, one as claimed. Therefore, such a modification of the teachings of Elliott with the teachings of Dixon would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 3, the combined teachings of Elliott and Dixon taught the method according to claim 1.
Elliott may be interpreted as not expressly teaching pushing contents other than the newly added content, in the event record set to the reader user in response to the reader user following the event record set, however, Dixon did teach these limitations (consider paragraph 0025, “’Following’ is defined as a User selecting to track another Entity's Event or the Entity in general. Following is for such purposes as receiving updates, staying informed, information, interest, and viewing-only”) (consider further paragraphs 0078-0082 and 0084 regarding “notifications” including that “Users are also notified by the system when other Users wish to 
The motivations regarding the obviousness of claim 1 also apply to claim 3, therefore, claim 3 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Elliott and Dixon and the same rationale supporting the conclusion of obviousness.
	Regarding claim 17, the combined teachings of Elliott and Dixon taught the method according to claim 1.
Elliott taught wherein said detecting whether a newly added content uploaded by the one or more associated author users is related to the target event, comprises: detecting a title of the newly added content, and determining that the newly added content is related to the target event in response to the title containing a character string of a title of the target event. (consider paragraph 0061 regarding the “aggregation” of “content” which can be “performed based on assigned contextual information”) (consider further paragraphs 0038 and 0050 wherein “contextual information” may be “titles”)

Elliott taught wherein said detecting whether a newly added content uploaded by the one or more associated author users is related to the target event, comprises: detecting an identifier of the newly added content, and determining that the newly added content is related to the target event in response to the identifier corresponding to the target event. (consider paragraph 0061 regarding the “aggregation” of “content” which can be “performed based on assigned contextual information”) (consider further paragraphs 0038 and 0050 wherein “contextual information” may be “file names”, “titles”, “brief descriptions”, “time”/”times”, “date”/”dates”, “tags”, “conditions”, “a location”, and “information related to recognized objects or individuals”)
Claims 8, 10, and 19-20 recite an electronic device for pushing information recording events, comprising: a processor; and a memory, configured to store executable instructions of the processor (paragraph 0044 of Elliott), wherein the processor is configured to execute the executable instructions to perform substantially the same limitations as recited in claims 1, 3, and 17-18 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Elliott and Dixon and the same rationale supporting the conclusion of obviousness.
Claims 15 and 21-22 recite a non-transitory computer readable storage medium (paragraph 0044 of Elliott), wherein instructions in the storage medium are executed by a processor of a mobile terminal to enable the mobile terminal to perform substantially the same limitations as recited in claims 1 and 17-18 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Elliott and Dixon and the same rationale supporting the conclusion of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447